                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION and                          Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney                      [J!ROI OBA] STIPULATED
 General of the State of New York,                     PROTECTIVE ORDER
                                                       GOVERNING CONFIDENTIAL AND
                         Plaintiffs,                   SENSITIVE PERSONAL
                                                       INFORMATION
                         V.

     QUINCY BIOSCIENCE HOLDING
     COMPANY, INC., a corporation;
                                                                    ,lSDC SD'.\Y
     QUINCY BIOSCIENCE, LLC, a limited
     liability company;                                             DOCt'.\IE~T
                                                                    ELECTRO'.\ICALL Y FILED
     PREVAGEN, INC., a corporation
     d/b/a/ SUGAR RIVER SUPPLEMENTS;                                DOC#: _ _ _ _ _ _ __

     QUINCY BIOSCIENCE
                                                                    DATE FILED: L / 1, LC       I
     MANUFACTURING, LLC, a limited
     liability company; and

     MARK UNDERWOOD, individually and as
     an officer of QUINCY BIOSCIENCE
     HOLDING COMPANY, INC., QUINCY
     BIOSCIENCE, LLC, and PREYAGEN,
     INC.,

                          Defendants.


         The Court enters this protective order pursuant to Fed. R. Civ. P. 26(c) and 5.2(e).

I.       DEFINITIONS

         A.     "Commission" means Plaintiff Federal Trade Commission.

         B.     "NYAG" means Plaintiff People of the State of New York by Letitia James,

Attorney General of the State of New York.

         C.     "Defendant" or "Defendants" shall mean Quincy Bioscience Holding Company,

Inc., Quincy Bioscience, LLC, Prevagen, Inc., Quincy Bioscience Manufacturing, LLC, and

Mark Underwood, either individually or collectively as the case may be.
       D.      "Party" or "Parties" shall mean the Commission, NY AG, and Defendants, either

individually or collectively as the case may be.

       E.      "Confidential Material" means any material, including documents and testimony,

that: ( 1) contains information that is not known to be in the public domain such as trade secrets,

confidential commercial or financial information, or confidential research and development

information; and (2) in the good faith judgment of the party designating the material as

confidential, reasonably would cause specific or cognizable harm if disclosed publicly or to

unauthorized persons.

       F.      "Confidential - AEO Material" means any material, including documents and

testimony, that contains highly sensitive business or personal information, the disclosure of

which is highly likely to cause significant harm to an individual or to the business or competitive

position of the Producing Party.

        G.     "Sensitive Personal Information" means any (1) Social Security number;

(2) sensitive health-related data including medical records; (3) biometric identifier; or (4) any

one or more of the following when combined with an individual's name, address, or phone

number: (a) date of birth, (b) driver's license or other state identification number, or a foreign

equivalent, (c) military identification number, ( d) passport number, ( e) financial institution

account number, (f) credit or debit card number; or (5) other sensitive information relating to an

individual entitled to confidential status under applicable law or by order of this Court.

        H.     "Protected Material" refers collectively to Confidential Material, Confidential -

AEO Material, and Sensitive Personal Information, collectively.

        I.      "Producing Party" means the Party or non-party producing Protected Material in

connection with depositions, document production, or otherwise.



                                                   2
       J.      "Receiving Party" means the Party receiving Protected Material in connection

with depositions, document production, or otherwise.

II.    DESIGNATING PROTECTED MATERIAL

       A.      If a Producing Party has a good faith belief that material, documents, or items

required to be produced in discovery contain Confidential Material or Sensitive Personal

Information, and that good cause exists to overcome the presumption of public access to such

material, documents, and items obtained in pretrial discovery, the Producing Party must

designate such material, documents, or items, or portions thereof, as "CONFIDENTIAL."

       B.      If a Producing Party has a good faith belief that material, documents, or items

required to be produced in discovery contain Confidential - AEO Material, and that good cause

exists to overcome the presumption of public access to such material, documents, and items

obtained in pretrial discovery, the Producing Party must designate such material, documents, or

items, or portions thereof, as "CONFIDENTIAL -AEO."

       C.       For deposition transcripts, the Producing Party must identify the specific pages

and line numbers that contain Protected Material within 14 days of receipt of the final transcript,

which period may be altered by written agreement of the Parties. All deposition transcripts shall

be treated as CONFIDENTIAL - AEO Material until 14 days after receipt of the final transcript

or until the agreed-upon altered deadline for making confidentiality designations under this

paragraph, and no individual attending such a deposition shall disclose the contents of the

deposition to anyone who is not entitled to receive such CONFIDENTIAL - AEO information

until this period has expired. Upon being informed that certain portions of a deposition are to be

designated as CONFIDENTIAL or CONFIDENTIAL - AEO, all Parties shall immediately cause




                                                 3
each copy of the transcript in its custody or control to be appropriately marked and shall limit

disclosure of that transcript in accordance with the terms of this Order.

       D.      The Producing Party must designate as CONFIDENTIAL or CONFIDENTIAL-

AEO only those materials, documents, or items that contain Protected Material. Mass or

indiscriminate designation of material, documents, or items as Protected Material is prohibited.

If any Party wishes to file a document on the public docket that contains material that has been

designated as CONFIDENTIAL or CONFIDENTIAL - AEO, the Parties shall confer in good

faith regarding the portions of the document that qualify for protection under this Order and shall

file the document either in redacted form if the Protected Material is not at issue or, alternatively,

under seal if the Protected Material is at issue.

III.    INADVERTENT FAILURE TO DESIGNATE PROTECTED MATERIAL

        A.      An inadvertent failure to designate Protected Material prior to disclosure does not

preclude a subsequent designation, but a Receiving Party's prior disclosure of newly designated

Protected Material shall not violate this Order. In the event of subsequent designation of

Protected Material after disclosure, the Parties shall cooperate to protect such material from

future dissemination or public access.

IV.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

        A.      Any Party receiving Protected Material may challenge the Producing Party's

confidentiality designation by sending the Producing Party a written objection that identifies by

bates range or other comparable indicator the specific documents for which the confidentiality

designation is being challenged and that sets forth the objecting Party's basis for why the

material is not confidential.




                                                    4
       B.      Within 7 days of a written objection to the designation of Confidential Material,

the Producing Party and the objecting Party must meet and confer in good faith to resolve the

objection.

       C.      If the Producing Party and the objecting Party are unable to resolve the dispute,

the Producing Party must follow the procedures set forth in Local Rule 37.2 to obtain a

protective order to uphold the confidentiality designation within 7 days of the meet and confer.

The Parties may agree in writing to participate in additional meet and confer sessions and, if they

do, the deadline to seek a protective order will be extended until 7 days after any such meet and

confer session during which the Parties agree that they are at an impasse and that no additional

conferences will be productive. Failure to seek a protective order within 7 days of the final meet

and confer terminates confidential treatment for the material.

       D.       The burden of establishing that the confidentiality designation is proper is on the

Producing Party.

       E.       The document or information that is subject to dispute under this Section IV shall

be treated as originally designated pending resolution of the dispute.

V.      PERMITTED DISCLOSURES OF PROTECTED MATERIAL

        A.      Confidential Material or Sensitive Personal Information may be disclosed only to:

                1.      the Parties, their counsel, and employees of the foregoing;

                2.      experts, consultants, contractors, or other persons consulted or retained by

        the Parties or their counsel to assist in this litigation, provided that they sign Exhibit 1 or

        execute FTC Form X33-Nondisclosure Agreement for Contractors;

                3.      secretarial, clerical, duplicating and data personnel of the foregoing

        experts, consultants, contractors, or other persons consulted or retained by the Parties or

        their counsel to assist in this litigation;

                                                      5
                  4.      the Court and court personnel;

                  5.      any officer before whom a deposition is taken, including stenographic

       reporters, videographers, and any necessary secretarial, clerical, or other personnel of the

       foregoing;

                  6.      any person (and his or her counsel) who had prior access to the

       Confidential Material or Sensitive Personal Information or participated in a

       communication that is the subject of the Confidential Material or Sensitive Personal

       Information;

                  7.      any deponent may be shown or examined on any information, document

       or thing designated as CONFIDENTIAL if it appears that the deponent authored or

       received a copy of it, was involved in the subject matter described therein, or is employed

       by the party who produced the information, document or thing, or if the producing party

       consents to such disclosure (and such consent shall not be unreasonably withheld);

                  8.      any other persons or entities as required by law or as authorized by this

           Court or as agreed to by the Parties.

           B.     Materials produced and marked as CONFIDENTIAL-AEO may be disclosed

only to:

                   1.     litigation counsel for the Commission and NY AG and their personnel;

                  2.      outside counsel for Defendants and employees of such counsel;

                  3.      the Parties' experts and consultants, provided they have signed Exhibit 1

           or executed FTC Form X33 - Nondisclosure Agreement for Contractors;




                                                    6
               4.      secretarial, clerical, duplicating and data personnel of the foregoing

       experts, consultants, contractors, or other persons consulted or retained by the Parties or

       their counsel to assist in this litigation;

               5.      the Court and court personnel;

               6.      any officer before whom a deposition is taken, including stenographic

       reporters, videographers, and any necessary secretarial, clerical, or other personnel of the

       foregoing;

               7.      any person (and his or her counsel) who had prior access to the

       Confidential- AEO Material or participated in a communication that is the subject of the

       Confidential - AEO Material;

               8.       any deponent may be shown or examined on any information, document

       or thing designated as CONFIDENTIAL - AEO if it appears that the deponent authored

       or received a copy of it, was involved in the subject matter described therein, or is

       employed by the party who produced the information, document or thing, or if the

       producing party consents to such disclosure (and such consent shall not be unreasonably

       withheld);

               9.       any other persons or entities as required by law or as authorized by this

       Court or as agreed to by the Parties.

       C.      Notwithstanding the limitations set forth in Section V.A-B and subject to taking

appropriate steps to preserve confidentiality, the Commission may use or disclose Protected

Material to other governmental entities, as provided by 16 C.F.R. §§ 4.9-4.11, 15 U.S.C. §§

46(f) and 57b-2, or any other legal obligation imposed upon the Commission. Such

governmental entities include officers and employees of Federal or State law enforcement



                                                     7
agencies (including duly authorized employees of the Commission) and congressional

committees.

       D.      Notwithstanding the limitations set forth in Section V.A-B and subject to taking

appropriate steps to preserve confidentiality, the NY AG may use or disclose Protected Material

to any Federal or State law enforcement agency as required by any legal obligation imposed

upon the NYAG.

       E.      Any person receiving Confidential Material shall not reveal or discuss such

information to or with any person not entitled to receive such information under the terms hereof.

VI.    USE OF CONFIDENTIAL OR CONFIDENTIAL - AEO MATERIAL IN
       LITIGATION

       A.      A party seeking to file Confidential Material or Confidential - AEO Material

publicly on the docket of any action either must redact such material before filing or must seek

leave to file the material under seal in compliance with Section 6 of the Southern District of New

York's Electronic Case Filing Rules & Instructions, unless the Producing Party consents to the

public filing of such material or the Court orders that such material may be filed publicly.

       B.      If the need arises during any hearing or trial in this Action for any Party to

disclose Confidential Material or Confidential - AEO Material, it may do so only after giving

notice to the Producing Party and as directed by the Court. Any Confidential Material or

Confidential - AEO Material offered into evidence and retained by the Court shall not retain its

status as Confidential Material or Confidential - AEO Material under this Order unless the Court

directs that such information be sealed.

VII.   USE OF SENSITIVE PERSONAL INFORMATION IN LITIGATION

       No Party may publicly disclose any Sensitive Personal Information without prior

approval of this Court. A Party seeking to file Sensitive Personal Information publicly on the


                                                  8
docket of any action must redact such information before filing, unless the Sensitive Personal

Information is relevant and necessary for the Court's understanding of the issues presented. In

such circumstances, a Party must seek leave to file any unredacted Sensitive Personal

Information under seal in compliance with Section 6 of the Southern District of New York's

Electronic Case Filing Rules & Instructions.

VIII. TREATMENT OF PROTECTED MATERIAL AFTER LITIGATION

       Within 60 days of final resolution of all claims asserted in this action, including any

appeal, all Parties, experts, contractors, consultants, or other persons retained by any party to

assist in this litigation, as well as any witness or non-party, must destroy or return all Protected

Material they obtained during the course of the litigation, except as follows:

       A.        Producing Parties may maintain copies of all of their own Protected Material.

        B.       Counsel may retain copies of all transcripts and pleadings including any exhibits

attached thereto for archival purposes, subject to the provisions of the Protective Order.

        C.       The Commission shall retain, return, or destroy Protected Material in accordance

with 16 C.F.R. § 4.12, and may retain such information to assist with other ongoing law

enforcement matters, provided that the Commission continues to take all appropriate steps to

protect the confidentiality of the materials.

        D.       The NY AG shall return or destroy Protected Material, but may retain such

information for the sole purpose of assisting with other ongoing law enforcement matters,

provided that the NY AG continues to take all appropriate steps to protect the confidentiality of

the materials.

        E.       Any law enforcement, government, or regulatory agency other than the

Commission and the NY AG that has received copies of any Protected Material may retain such



                                                   9
information, provided that the agency continues to take all appropriate steps to protect the

confidentiality of the materials.

       F.      Any congressional committee may maintain copies of Protected Material obtained

from the Commission as required under 15 U.S.C. § 57b-2 and 16 C.F.R. § 4.1 l(b).



This Order continues to govern Protected Material after the conclusion of the case, absent further

order of the Court.

        SO ORDERED, this            II~   dayof   ~~                 ,2010,




                                              UNITED STA TES DISTRICT JUDGE




                                                  10
                                             EXHIBIT 1

                               UNITED ST ATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION and                           Case No. 1: 17-cv-00124-LLS
 THE PEOPLE OF THE STA TE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,

                         Plaintiffs,
                         V.

 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;

 QUINCY BIOSCIENCE, LLC, a limited
 liability company;

 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;

 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and

 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,

                         Defendants.



          ACKNOWLEDGEMENT TO BE BOUND BY PROTECTIVE ORDER

       I, _ _ _ _ _ _ , acknowledge that I have been provided with a copy of the

Protective Order entered in this action, I have reviewed it and understand its terms, and I agree to

be bound by its terms and be subject to the jurisdiction of this Court in all matters relating to the

Protective Order.

        I will treat all Protected Material, as defined in the Protective Order, strictly in

accordance with the terms set forth in the Protective Order. I will not share Protected Material
                                                   11
with any unauthorized individual or entities, other than my counsel. I acknowledge that any

unauthorized use or disclosure of such materials by me may constitute contempt of court.

        I declare under penalty of perjury that the foregoing is true and correct.


Date:
                                               Signature



                                               Print Name




                                                  12
